Citation Nr: 0740515	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-42 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a bilateral leg 
disorder, secondary to service-connected low back strain 
status-post right L5-S1 diskectomy.

2.	Entitlement to service connection for a neck disorder, 
including as secondary to low back strain status-post right 
L5-S1 diskectomy. 

3.	Entitlement to a rating higher than 20 percent for low back 
strain status-post  right L5-S1 diskectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and a friend

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1988.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A December 2003 rating decision denied 
service connection for a neck disorder.  Through issuance of 
a June 2004 decision,                  the RO also denied 
service connection for a leg disorder, claimed as secondary 
to service-connected low back strain status-post right L5-S1 
diskectomy.  In view of the veteran's assertions that he has 
a disability of both lower extremities, the latter claim has 
been recharacterized as indicated on the title page.

For the reasons set forth below, the appeal is REMANDED, in 
part, to the RO  via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 
 
On appeal the veteran has raised the issues of entitlement to 
service connection for depression, secondary to multiple 
service connected disorders; and entitlement to a total 
disability evaluation based on individual unemployability.  
These issues, however, are not currently developed or 
certified for appellate review.  Hence, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.    The veteran experiences right sided lower extremity 
sciatica that consists of pain, a positive straight leg 
raising sign, some dulling of sensation, and evidence of 
localized injury at the right tibialis anterior muscle due to 
his service-connected low back strain, status-post right L5-
S1 diskectomy.

2.    The weight of the competent and probative evidence is 
against finding neurological involvement of the left lower 
extremity due to the veteran's service-connected low back 
disability. 

3.    Following a September 2003 VA examination, it was 
determined that the veteran's claimed neck disorder did not 
have a secondary medical relationship to his service-
connected low back disability, and the preponderance of the 
evidence is against such an assertion, and against finding a 
basis that the disorder is related to service.  There is also 
no persuasive evidence that a current neck disorder is 
causally related to an incident of service. 


CONCLUSIONS OF LAW

1.    Right lower extremity sciatic neuropathy is proximately 
due to or the result of     a service-connected low back 
strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

2.    Left lower extremity sciatic neuropathy is not 
proximately due to or the result of a service-connected low 
back strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.    A neck disorder was neither incurred nor aggravated 
during service, nor is it proximately due to or the result of 
a service-connected low back strain.   38  U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August 2003 and 
February 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.   VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
appellant received comprehensive notice in this regard prior 
to   the rating decision on appeal that constituted the 
initial adjudication of his claims   on the merits.  The 
appellant was notified of the process by which disability 
ratings and effective dates are assigned in April 2006 
correspondence.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
is also entitled to service connection on a secondary basis 
when it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Bilateral Leg Disorder

Previously, in a July 2003 rating decision, the RO granted 
entitlement to service connection for a low back strain.  He 
later filed a claim for service connection for a leg problem 
in May 2004, claimed to have been associated with the 
service-connected back disorder.

On a June 2003 VA orthopedic examination of the spine, the 
veteran reported that since having had an initial back injury 
in service, he noted severe pain to the lower back and 
numbness down both legs.  An objective examination indicated 
muscle spasm as well as tenderness, although no leg raise to 
the right or left lower extremities.  Lower extremity motor 
function was normal, as was sensory function.  Deep tendon 
reflexes to the right and left knee and ankle were 1+.    
There were no signs of radiculopathy at that time.  The 
diagnosis rendered was of low back strain.

The veteran underwent re-examination in September 2003.  He 
described having experienced low back pain that radiated to 
the legs.  A neurological evaluation determined that no 
peripheral nerves were involved.  There was no neuralgia, 
neuritis or paralysis.  In the lower extremities, both motor 
and sensory function were normal.  Reflexes on the right and 
left side were +2 for both knee and ankle reflexes.

VA outpatient treatment records include an April 2005 general 
medical consultation which indicated an assessment, in part, 
of chronic low back pain, radiating into the legs.  An 
electromyography (EMG) was conducted the following month, 
in response to complaints that the right leg had become more 
problematic, with pain shooting down to the foot, and 
demonstrated that there was some sensory change also in the 
left foot.  Test results demonstrated that the left medial 
and bilateral lateral gastrocs, left tibialis anterior, 
bilateral peroneous longus, bilateral vastus lateralis, left 
iliopsoas, and bilateral lumbosacral paraspinal muscles were 
normal. The right tibialis anterior showed increased 
insertional activity.  The diagnosis was of local injury to 
the right tibialis anterior muscle.  

Lay statements received from individuals on the veteran's 
behalf dated in  April 2006 describe him as having continuing 
back and neck problems, and difficulty walking at times due 
to pain.

The report of a May 2006 examination indicates that a gait 
examination was abnormal in that the veteran tended to favor 
his right lower extremity.  Neurological evaluation 
identified normal motor function.  Sensory function was 
abnormal due to a right sided intervertebral disc syndrome, 
with symptoms affecting several areas of the right lower 
extremity.  Right and left knee and ankle reflexes were each 
1+.  The veteran was experiencing increasing pain down his 
right lower extremity.     The VA examiner found that the 
diagnosis should be changed to low back strain with 
intervertebral disc syndrome involving several of the 
peripheral nerves.  

Further examination in August 2006 by the same physician, 
determined that posture was normal, and gait examination was 
abnormal in that the veteran favored his  right leg.  On a 
straight leg raising there was a positive sign on the 
right, and a negative sign on the left.  Similar involvement 
of the right leg as stated three months previously was 
indicated.  The veteran continued to have pain down    the 
right leg following a June 2006 microdiskectomy procedure, 
although he denied experiencing any foot drop.

On examination again in June 2007, the veteran observed that 
the low back pain that radiated to his right leg had improved 
some since his back surgery the prior year.  He denied foot 
drop.  Objectively, deep tendon reflexes were 2+ in all 
extremities.  Sensation was intact to soft touch in all 
dermatomes of both lower extremities.  Sensation to 
monofilament was perceived as duller on the right foot when 
compared to the same place on the left.  Vibratory sense was 
intact, although it was perceived as duller on the right when 
compared to the left foot.  

During a November 2007 Travel Board hearing before the 
undersigned, the  veteran testified that he had continuous 
right leg radiculopathy which caused radiating pain to the 
toes.  He stated that problem affecting his right leg on at 
least one occasion had caused him to experience a fall.
 
Upon thorough consideration of the medical evidence of 
record, the criteria for service connection for a right leg 
disability as the consequence of service-connected low back 
strain, status-post microdiskectomy, are met.  Initial VA 
examinations for compensation and pension purposes in 2003 
established complaints that back pain radiated down to the 
lower extremities, though at that time were absent findings 
of sensory or motor manifestations.  Then an April 2005 EMG 
study indicated a    local injury to the right tibialis 
anterior muscle.  The May 2006 VA examination found right leg 
pain and abnormal sensory function, including throughout the 
right lower extremity.  Later medical findings establish that 
similar symptoms continued to occur.  The May 2006 examiner 
also concluded that the most accurate diagnosis was an 
intervertebral disc syndrome with peripheral nerve 
involvement.  Hence, this was confirmed by medical opinion 
that there was a casual connection between the existing low 
back disorder and right leg sciatic neuropathy.  As such, the 
requirements for secondary service connection for a right leg 
disability have been met.  See 38 C.F.R. § 3.310(a).

While the record demonstrates that the veteran on some 
occasions has reported radiating pain to the left lower 
extremity, there is no competent evidence of sensory or motor 
deficiency, or  diminished reflexes in the left leg.  The 
April 2005 EMG study identified essentially normal muscle 
function in the left leg.  The most recent examinations  on 
file also show only right leg symptomatology.  To the extent 
the veteran may have previously had pain extending down the 
left lower extremity, the mere presence of pain by itself is 
not a disability for awarding service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  
 
In summary then, the preponderance of the competent medical 
evidence is against finding the current existence of a left 
lower extremity disorder, including but not limited to one as 
part of the underlying low back disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) ("Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a  disability. 
...In the absence of proof of a present disability there can be 
no valid claim.").  
 
The veteran's own assertions of left lower extremity 
neurological injury, absent some confirmation on ensuing 
objective evaluation, are not determinative on the issue of a 
current diagnosed disability in light of his lack of training 
in the field of medicine.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, service connection for right lower extremity 
sciatica, secondary to a low back disability, is granted.  
The claim of entitlement to service connection for a like 
disability on the left side is denied.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt, however, except to the extent that the benefit sought 
on appeal is granted, the preponderance of the evidence is 
against the veteran's claim, the doctrine is not otherwise 
for application.     Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neck Disorder

The relevant medical history consists of service treatment 
records which initially indicate the veteran's July 1987 
treatment at a military hospital one-day following  a motor 
vehicle accident.  At that time, he complained of lower back 
pain.  The accident occurred when he had collided with 
another vehicle while wearing a seat belt.  Physical 
examination then showed the neck to have a full range of 
motion and to be supple.  X-rays were normal.   A neck 
disorder was not diagnosed.

The veteran's January 1988 military separation examination 
report does not indicate any disorder of the cervical spine.  

The veteran was evaluated at a VA medical facility in January 
2002 for reported history of neck pain with radiation to the 
left arm and chest, and muscle atrophy of the left hand.  
Following a physical examination the impression was cervical 
spinal stenosis, critical, due to disc herniation, with 
associated radiculopathy and muscle wasting of the left upper 
extremity.  
 
In February 2002, he underwent an anterior cervical 
diskectomy and fusion procedure, at the C6-C7 vertebrae.  In 
conjunction with the hospitalization report following the 
above procedure, the veteran reported that the initial onset 
of neck pain, with radiculopathy throughout the upper 
extremities was in 1997.  There is also mention of a 1997 
precipitating injury.  Additional VA treatment reports, 
including those provided on an August 2005 follow-up 
consultation, indicate that chronic neck pain persisted and 
there was continued radiculopathy to the upper extremities.

Following a September 2003 VA medical examination a diagnosis 
of status-post fusion of C6-7 with residual pain and 
paresthesia was  offered.  The veteran was still complaining 
of pain in the neck area, radiating to the left arm with 
paresthesias of the digits.  There was some spasm and 
tenderness to the cervical area, with some degree of 
limitation of motion.    X-rays of the cervical spine 
indicated a solid interbody fusion at C6-7.  A similar study 
pertaining to the lumbar spine was normal.  

The examiner opined, however, that he did not believe that 
the veteran's  neck disability was due to his service-
connected low back strain.  It was observed also that the 
veteran, by his subjective report, had sustained an injury to 
his neck while playing soccer in service, re-injured his neck 
in an auto accident sometime in the 1980s, and eventually 
underwent cervical fusion in 2002.

The veteran previously alleged through written correspondence 
that his neck disorder was secondarily related to his 
service-connected low back disorder.  

In his November 2007 hearing testimony, he contended that a 
neck condition had a direct relationship to the July 1987 in-
service automobile accident that occurred while stationed at 
Fort Benning, Georgia, which he stated caused considerable 
pain and discomfort at the time in the upper back, neck and 
shoulder regions.  It was clarified that this was the primary 
source of injury in service rather than an earlier mentioned 
injury incidental to participation in recreational sports.

In comprehensively reviewing the evidence pertinent to the 
present claim, application of all relevant theories of 
entitlement is warranted, consisting of both direct service 
connection, and the theory of a secondary medical 
relationship between a neck disorder and back disability.  

Regarding secondary service connection, the September 2003 VA 
examiner effectively ruled out the likelihood that a cervical 
spine disability was caused by  the veteran's low back 
disorder.  This followed a detailed examination of the entire 
spine.  While the claims file was not directly considered, 
the issue addressed was whether a low back disorder post-
service had caused or substantially aggravated  the claimed 
neck disorder.  The requested determination did not require 
analysis of service records, and the post-service treatment 
history on file at that stage was also limited (beyond that 
information available to the physician).  Thus, the VA 
examiner had a sufficient factual basis to provide an expert 
opinion on the orthopedic subject matter for consideration.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(probative value of medical opinion evidence is based, 
amongst other factors, on the medical expert's examination, 
knowledge and skill in analyzing the data, and the conclusion 
that is reached).  The above statement is  the one such 
competent opinion of record, and given its tenable basis in 
fact, is dispositive as to the claimed secondary etiological 
relationship.  

The preponderance of the evidence is against any theory of 
entitlement of direct service connection has been set forth.  
The  underlying occurrence of an automobile accident in 1987, 
which is claimed as the original cause of neck trauma, in and 
of itself is not in question.  That identified incident has 
already been considered part of the basis for the grant of 
service connection for a lumbosacral spine disorder.  The 
documented account of the incident from service, however, 
does not show a neck injury.  The veteran's overall condition 
within a day of the accident, and in the ensuing weeks, was 
limited to complaints and manifestations of the lumbar 
spine.  Further, following separation from service in 
February 1988, the first instance of actual  post-service 
treatment was in December 2001, thereby not establishing a 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  See 
also Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
During this initial post-service evaluation, the veteran's 
neck pain with neurological involvement was stated to have 
had an onset four years prior and due to an intercurrent 
injury, without having been of service origin.

Hence, a thorough review of service records, and medical 
information since then is against finding a reasonable 
likelihood of a precipitating upper back injury therein, and 
by implication, the grounds upon which to establish direct 
service connection.  The complete consideration of the 
veteran's description of the extent of in-service injury has 
been provided, as necessary in evaluating competent lay 
evidence of in-service injury.  See generally, Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007) (it is the province 
of the Board to consider and weigh competent lay evidence and 
provide a credibility determination as to whether it is 
supportive of service incurrence of the disability claimed).  
The potential that he did experience some cervical pain or 
discomfort aside, however, the probative evidence as a whole 
including service records outweighs the likelihood that a 
cervical spine injury occurred.  A casual association between 
an incident of service and a neck disorder thus cannot be 
demonstrated.

The criteria for service connection for a neck disorder on 
both a direct and secondary basis have not been met.  As the 
preponderance of the evidence              is against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for right lower extremity 
sciatica, secondary to a low back strain status-post right 
L5-S1 diskectomy, is granted.

Entitlement to service connection for left lower extremity 
sciatica, secondary to a low back strain, status-post right 
L5-S1 diskectomy, is denied.

Entitlement to service connection for a neck disorder, 
including as secondary to low back strain status-post right 
L5-S1 diskectomy, is denied.


REMAND

The veteran has filed a February 2006 claim for increased 
rating for his service-connected low back strain status-post 
right L5-S1 diskectomy.  A December 2006 rating decision 
awarded a temporary total disability rating effective June 
12, 2006 for convalescence from diskectomy surgery, with a 20 
percent evaluation to resume as of August 1, 2006.  Also, an 
August 2007 rating decision continued the denial of a 
disability rating greater than 20 percent.  During the 
November 2007 Board hearing, the veteran indicated that he 
sought a higher rating for his service-connected back 
disability, notwithstanding these determinations.  This 
statement essentially constituted a timely notice of 
disagreement with the rating assigned for his low back 
strain.  Thus, the Board must remand this matter for issuance 
to the veteran of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to an increased rating for a low back 
strain status-post right L5-S1 
diskectomy.  If, and only if, the veteran 
submits a timely substantive appeal 
addressing this issue should it be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


